Soule, J.
The demurrers were properly overruled. The offences charged in the complaints were within the jurisdiction of the trial justice, but his jurisdiction was concurrent with that of the Superior Court. It was within his province, therefore, either to try the defendants who were brought before him on the complaints, or to examine them merely with reference to ordering them to recognize for their appearance before the Superior Court. Commonwealth v. Harris, 8 Gray, 470. Commonwealth v. Boyle, 14 Gray, 3.
*481It is clear, from an inspection of the record of the proceedings before the trial justice, that he took jurisdiction in each case only for the purpose of making a preliminary examination, to determine whether to order Hamilton in the first case, and both defendants in the second case, to recognize for appearance at the Superior Court. Any conclusion arrived at on such an examination is hot conclusive as to the guilt or innocence of a party charged, and is not a bar to a subsequent indictment for the same offence. Judgment affirmed.